Exhibit 10.2


iParty Corp.


Written Summary of Renewed One-Year Part-time Consulting Arrangement with
Mr. Vassalluzzo


June 4, 2008






     iParty Corp. shall renew its engagement of Joseph Vassalluzzo to provide
consulting services on a part-time basis over a one-year period beginning on
June 4, 2008 (the date of termination of the prior year's arrangement) to
iParty's senior management, in particular iParty's Chairman and CEO, Sal
Perisano, with respect to various retail, operational, strategic, real estate
and store location issues, as may from time to time be necessary and
appropriate. Such services shall on occasion require Mr. Vassalluzzo's presence
at iParty's corporate headquarters in Dedham, Massachusetts and/or current or
proposed store location sites, principally in New England and Florida. On or
before the end of the one-year period commencing on June 4, 2008, iParty Corp.
shall pay Mr. Vassalluzzo one or more payments not to exceed $60,000 cash for
services rendered over the one-year period beginning on June 4, 2008, with such
services to be earned at a rate of $5,000 per month.